Gaynor J.:
The question here is not whether the mother knew what she was doing when she signéd the releáses, but how her in*579tention to do so was produced. If not produced by fraud or undue influence, the releases must stand. If a trustee purchase the trust property of himself, or. at his own saló, or deal with himself in any way in respect of it, the transaction is voidable at the election of the beneficiary, without regard to whether it is for an adequate consideration, or advantageous to the beneficiary (Dodge v. Stevens, 94 N. Y. 209). But this rule does not apply to a trustee dealing with an adult beneficiary concerning the trust property. If a-trustee so deal directly with the beneficiary, the transaction is not voidable at the election of the. beneficiary, but only by a court of equity for fraud or undue influence, provided it be found unfair to the beneficiary (Graves v. Waterman, 63 N. Y. 657; Perry on Trusts, sec. 195). And in such a suit, proof of the bare trust relation alone makes out a prima facie case for the plaintiff. The burden is thus-put upon the trustee to show clearly and conclusively that the transaction was fair, and the free act of the beneficiary, in order to have it upheld. It is sometimes said that mere proof of the relation of parent and child (or the reverse, as in the present case), or of guardian and ward, husband and wife, attorney and client, physician and patient, or priest and penitent, without any additional relation of trustee and beneficiary, is sufficient in itself to make out a prima facie case of fraud or undue influence, and put the- dominant party to his proofs; but upon close examination and analysis, this, it seems to me, is found not to be' true, but that lack or inadequacy of consideration, and often particular facts of the relation, pointing to fraud or undue-influence, need to be shown- by the plaintiff in such a case (Will of Smith, 95 N. Y. 522; Carpenter v. Soule, 88 N. Y. 251; Cowee v. Cornell, 75 N. Y. 91; Bispham’s Eq., part 2, chap. 2, sec. 3). I think, however, that the present case comes under the rule applicable to -trustee and beneficiary, with the additional relation of son and mother, to either weaken or strengthen the transactions complained of. If the mother were alive, and the plaintiff here, this would clearly appear to be so. The defendant bore a relation of trust to her which subjects him ■ to that rule. He collected the income of her life estate, made the necessary expenditures, and was accountable to her for the balance. This was an agency .which put him in a position of trust to her. Bare proof of this relation therefore made a prima facie case for the plaintiffs. But more than that was proved. The special facts and circumstances of the relation of son and mother were shown, and I think they were sufficient to rebut not only the presumption created by the prima facie case, *580established by proof of the bare relation of trustee and beneficiary, but also the effect of the proof of lack of full valuable consideration for the releases. The defendant was evidently the favorite child. This is evidenced by his business partnership with his father, his living 'from birth, with his parents, both before and after marriage, and the great preference given to him by his father’s will. And it is evident that the mother’s affection and preference for Mm and his grew from her happy home life with him and his wife, and their eight growing children, during the ten years of her widowhood. It would be strange had it been . otherwise; and that she was influenced by affection or gratitude is legitimate (Marx v. McGlynn, 88 N. Y. 370). On the other hand, no cause for growing affection toward her other children existed. She was free to do as she chose with her life income, and that .she gave it to the defendant- under the circumstances is not extraordinary. The like is very common and is to be expected. To find fraud or undue influence therefrom would seem to be contrary to the probable truth. . Reasons for the making of the releases being so apparent, it would not. do to find fráud .or undue influence from .the mere trust relation. The mother was very old, it is true, but all the evidence shows that she was intelligent, free • to come and go, and betrayed no mental failing. It is also to be noted- that the defendant was very low from sickness, and not expected to recover, when the mother executed the second release. His condition goes to show that he did not induce her to that act by fraud or undue influence.
Let the account be therefore taken only from the date of the last release.
Ordered .accordingly.